DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (1/4/22 Remarks: page 9, line 9 – page 12, line 14) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (1/4/22 Remarks: page 9, line 18 – page 12, line 2) that the art of record fails to teach or suggest the invention of claim 1 as amended, specifically the feature:
…identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image and a quantity of visible pixels for each of the objects in the 3D scene…
However, this recitation introduces a new element of patentability after Final Rejection, requiring search and consideration beyond the scope of the After Final Consideration Pilot. Thus, the amendment has not been entered.
With respect to claims 9 & 17, Applicant argues (1/4/22 Remarks: page 12, lines 2-3) that claims 9 & 17 are allowable for reasons similar to those advanced with respect to claim 1.

With respect to claims 2-8, 10-16, & 18-20, Applicant argues (1/4/22 Remarks: page 12, lines 5-10) that claims 2-8, 10-16, & 18-20 are allowable by virtue of their dependency from their respective parent claims 1, 9, & 17.
Applicant’s arguments with respect to claims 1, 9, & 17 are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/S. M. B./
Examiner, Art Unit 2663
/SEAN M CONNER/     Primary Examiner, Art Unit 2663